227 F.2d 47
97 U.S.App.D.C. 32
Harry A. SWAGART, Jr., Donald E. Swagart, and William R.Manning, Appellants,v.Alma N. BLEECKER, a/k/a Anderson, Appellee.
No. 12587.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 24, 1955.Decided Nov. 10, 1955.

Mr. Richard W. Galiher, Washington, D.C., with whom Messrs. Julian H. Reis and William E. Stewart, Jr., Washington, D.C., were on the brief, for appellants.
Mr. Alvin L. Newmyer, Washington, D.C., with whom Messrs. David G. Bress, Washington, D.C., and Howard W. Vesey, Lessburg, Va., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment for the plaintiff in an action for personal injuries caused by falling down a flight of stairs in the defendant's service station.  The jury was correctly instructed and the evidence supports the verdict.


2
Affirmed.